Citation Nr: 0106445	
Decision Date: 03/05/01    Archive Date: 03/08/01	

DOCKET NO.  99-21 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from September 1943 to March 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.


REMAND

The VA's duty to assist has recently been reaffirmed and 
clarified.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

A review of the statement of the case, issued to the veteran 
and his representative in November 1999, indicates that in 
the section titled pertinent laws, regulations, and rating 
schedule provisions, reference is not made to the criteria 
upon which special monthly pension may be awarded.  The 
reasons and bases portion of the statement of the case makes 
reference to criteria upon which special monthly pension may 
be awarded, but does not refer to the authority for the 
criteria.  See 38 C.F.R. §§ 3.351, 3.352 (2000).  

The record indicates that the veteran was afforded a general 
examination, but the information provided in the report of 
the August 1999 VA general examination does not supply all of 
the necessary information needed to evaluate the veteran's 
disabilities.

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the VA Medical 
Center in Alexandria, Louisiana, and 
request copies of all records relating to 
any treatment of the veteran from April 
1999 until the present.

2.  The veteran should be afforded a VA 
cardiovascular examination to determine 
the nature and extent of his 
cardiovascular disability.  The claims 
folder must be made available to the 
examiner for review and the examination 
report should reflect that such review 
was accomplished.  All necessary tests 
and studies should be conducted and all 
findings reported in detail.  The 
examiner is requested to answer the 
following questions:  (1) Does the 
veteran suffer with chronic congestive 
heart failure, and if so, how many 
episodes has he experienced in the past 
year?  (2) At what level of METS score 
does the veteran experience dyspnea, 
fatigue, angina, dizziness, or syncope?  
(If exercise testing to determine METS 
cannot be done for medical reasons an 
estimate of the level of activity, 
expressed in METS and supported by 
specific examples, such as  slow stair 
climbing or shoveling snow, that results 
in dyspnea, fatigue, angina, dizziness, 
or syncope may be used.)  (3) Does the 
veteran experience left ventricular 
dysfunction and, if so, what is the 
ejection fraction?  A complete rationale 
for all opinions offered should be 
provided.

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of all musculoskeletal 
disabilities.  The claims folder must be 
made available to the examiner for review 
and the examination report should reflect 
that such review was accomplished.  All 
necessary tests and studies should be 
conducted and all findings reported in 
detail.  The examiner is requested to 
examine all musculoskeletal disabilities 
experienced by the veteran, including any 
disability of the low back and report all 
ranges of motion that are manifest, 
including any additional loss of range of 
motion, to the extent possible, due to 
pain, weakened movement, excess 
fatigability, or incoordination.  The 
examiner is also requested to offer an 
opinion as to whether it is at least as 
likely as not that the veteran's 
disabilities cause him to be 
substantially confined to his dwelling 
and the immediate premises.  The examiner 
is also requested to offer an opinion as 
to whether the veteran's disabilities 
cause him to be unable to dress or 
undress himself, to keep himself 
ordinarily clean and presentable, cause 
him to be unable to feed himself or 
attend to the wants of nature, or require 
the care or assistance on a regular basis 
of another person to protect him from 
hazards or danger incident to his daily 
environment.  A complete rationale for 
all opinions offered should be provided.

4.  The veteran should be afforded a VA 
gastrointestinal examination to determine 
the nature and extent of any 
gastrointestinal disability, including 
upper gastrointestinal bleed with acute 
pancreatitis.  The claims folder must be 
made available to the examiner for review 
and the examination report should reflect 
that such review was accomplished.  All 
necessary tests and studies should be 
conducted and all findings reported in 
detail.  The examiner is requested to 
offer an opinion as to whether the 
veteran currently has pancreatitis and, 
if so, the examiner is requested to offer 
an opinion as to the frequency of attacks 
of abdominal pain, any loss of normal 
body weight, or other findings showing 
continuing pancreatic insufficiency 
between acute attacks.  A complete 
rationale for all opinions offered should 
be provided.

5.  Then, after ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate the 
issue on appeal.  

6.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, both the veteran and his 
representative should be provided a 
supplemental statement of the case that 
includes pertinent laws and regulations 
relating to the award of special monthly 
pension, and afforded the appropriate 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' 

Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



